On Petition for Rehearing
Bierly, C. J.
In his Petition for Rehearing, appellee asserts error in the opinion of this Court relative to the application of the change of venue statute and Supreme Court rules in the case at bar.
While we hold steadfast in that our opinion that the trial court committed reversible error in its ruling on appellant’s motion for change of venue from the county, nevertheless, we are constrained to discuss more fully the change of venue rules of the Supreme Court applicable to the case at bar.
Supreme Court Rule 1-12B, effective September 1, 1958, and in full force and effect at the date of the filing of this action, provided in applicable part as follows:
“In all cases where the venue of a civil action may now be changed from the judge or the county, such change shall be granted upon the filing of an unverified application or motion therefor by a party or his attorneys: Provided, however, a party shall be entitled to only one change from the county and only one change from the judge.
“. . . . Any such application for change of judge or change of venue shall be filed not later than ten (10) days after *234the issues are first closed on the merits, or if the issues are closed without answer by operation of law, or where a cause is remanded for a new trial by the Appellate or Supreme Court, not later than ten (10) days after the party has knowledge the cause is ready to be set for trial. Provided, that in event an application for a change of judge or change from the county is granted within said ten (10) day period, a request for a change of judge or county may be made by a party still entitled thereto within ten (10) days after the special judge has qualified or the moving party has knowledge the cause has reached the receiving county or there has been a failure to perfect the change.”
According to the record, the issues were closed December 19, 1962. Thereafter plaintiff-appellee, German, filed his motion for a change of venue from the judge on December 29, 1962, which date was the 10th day after the issues were closed.
During this 10-day period defendant-appellant exercised no right to file a motion for change of venue from the judge or from the county. In the meantime a special judge was appointed and assumed jurisdiction on January 12, 1963. By the logic of the situation, were defendant-appellant, in the exercise of his rights set forth in the rules, compelled to file a motion for change of judge or county within ten (10) days from the closing of the issues, should he ever desire to file such motion, anomalous proceedings would have resulted by having two motions filed for either change of judge or from the county, or one from the judge and the other from the county. Such an interpretation of the rules would lead to an incongruous dilemma.
Further, according to the record, on January 15, 1962, this being three days after the special judge assumed jurisdiction, defendant-appellant filed his motion for a change of venue from the county.
Defendant-appellant has filed no previous motion for a change from the judge or county, and as stated in the Rules was entitled “to only one change from the county and only one change from the judge.”
*235It appears that the proviso last quoted in Rule 1-12B is abundantly clear and unambiguous as stated:
“. . . that in event an application for a change of judge or change from the county is granted within said ten (10) day period, . . .,”
which was done, then the Rule continues,
“a request for a change of judge or county may be made by a party still entitled thereto . . .,”
as was the right of defendant appellant,
“within ten (10) days after the special judge has qualified”
which was done by defendant-appellant three days after the special judge had qualified.
In the construction of a statute or a rule, the words used are understood to have attributed to them their usual meaning unless it may be necessary to permit a differentiation in order that a proper context of the sentence or sentences may be ascertained.
Appellee further in his petition for rehearing chided this Court by charging error in its opinion by
“holding that the appellant had ten days after the special judge qualified and assumed jurisdiction within which to file his motion for a change of venue from the county. The Court thereby erroneously deciding a new question of law for the reason that neither the Laxton case, supra, nor any other case yet decided in Indiana, has ever specifically in- ■ terpreted Rule 1-12B as to whether or not the obtaining of either a change of venue from the county or change of judge automatically gives the opposing party an additional ten days to obtain either of such changes in its own behalf or whether said rule should be interpreted to give the remaining party a right only to the same type of change (i.e., a change of county or change of judge) which the other party had obtained.”
*236*235The Rules of the Supreme Court have the force and effect of law and bind litigants and also the appeal court. Johnson et *236al. v. Hoosier Cardinal Corp. (1963), 134 Ind. App. 477, 189 N. E. 2d 592; Ecker v. Fuchs (1959), 129 Ind. App. 555, 159 N. E. 2d 134; Harrell v. Harrell (1957), 127 Ind. App. 443, 142 N. E. 2d 644; Yiatros v. Cole (1946), 117 Ind. App. 19, 68 N. E. 2d 657.
It is the policy of the Court to pass on matters properly presented. Hypothetical matters presented to the Court not germane to the case will not be considered.
By way of summarizing, we state that:
(1) Both appellant and appellee are entitled to a motion for a change of venue from the judge or county if timely filed;
(2) Appellee-plaintiff successfully filed a motion for a change of judge on the 10th day of the ten (10) days permitted after the closing of the issues;
(3) In the taking of the case from the regular judge, and the selection of a special judge, on the 10th day of the ten (10) day period permitted, posed a dilemma upon the defendant-appellant that was unforseeable for at least nine days of the ten (10) day period allowed for filing a motion for change of judge or county;
(4) The Rules have the force and effect of law unequivocally granted the defendant-appellant ten (10) days after the special judge had qualified.
In the case at bar Rule 1-12B, in our opinion, was followed and controlling.
Petition for rehearing denied. New trial ordered. Costs against appellee.
Mote, Smith, JJ., concur; Hunter, J., dissents with memorandum to follow.